      Case: 1:19-cr-00705-SO Doc #: 19 Filed: 04/30/20 1 of 1. PageID #: 126



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )   CASE NO.: 1:19CR705
                Plaintiff,                          )
                                                    )
                v.                                  )   JUDGE SOLOMON OLIVER, JR.
                                                    )
 AARON L. GAGE                                      )   MOTION FOR A 3-DAY EXTENTION OF
                                                    )   TIME WITHIN WHICH TO FILE
                Defendant.                          )   RESPONSE TO MOTION FOR BOND

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Scott Zarzycki, Assistant United States Attorney, and hereby moves

this honorable Court for a 3-day extension of time, until Wednesday, May 6, 2020, within which

to file the Government’s Response to Defendant’s Motion for Bond. Defendant’s motion is

lengthy and includes a number of exhibits and an expert report. The Government requests an

additional 3 days, in order to thoroughly and accurately respond to the claims made in

Defendant’s motion.

       This motion is not intended for purposes of delay but in the interest of justice.

       For these reasons, the Government respectfully requests a 3-day extension of time, until

Wednesday, May 6, 2020, within which to file the Government’s Response to Defendant’s

Motion for Bond

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Scott Zarzycki
                                                         Scott Zarzycki (OH: 0072609)
                                                         Assistant United States Attorney
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, OH 44113
                                                         (216) 622-33971
                                                         Scott.Zarzycki@usdoj.gov
